Filed 10/27/14 In re Thomas A. CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re THOMAS A.,                                                     B254115

a Person Coming Under the Juvenile                                   (Los Angeles County
Court Law.                                                           Super. Ct. No. KJ38484)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

THOMAS A.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Geanene
M. Yriarte, Judge. Affirmed.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                            _____________________
                  FACTUAL AND PROCEDURAL BACKGROUND


        Police officers encountered a group of youths standing on a sidewalk near a
parked truck. They observed Thomas A., then 17 years old, duck briefly behind the truck
and then back away. Thomas seemed nervous when one of the officers approached him.
Following a pat search of Thomas, the officer found a handgun underneath the truck near
Thomas and detained him.
        The People filed a petition pursuant to Welfare and Institutions Code section 602
alleging that Thomas had committed the offense of unlawful possession of a firearm by a
minor. (See Pen. Code, § 29610). Thomas denied the allegation.
        At the conclusion of the jurisdiction hearing, the juvenile court found the
allegation true, declared the offense a felony, and sustained the petition. The court
declared Thomas a ward of the court and ordered him home on probation.


                                       DISCUSSION


        We appointed counsel to represent Thomas on appeal. After examining the
record, counsel filed an opening brief raising no issues. On June 10, 2014 we advised
Thomas he had 30 days to personally submit any contentions or issues he wished us to
consider. We have received no response.
        We have examined the record and are satisfied Thomas’s attorney on appeal has
fully complied with the responsibilities of counsel and that there are no arguable issues.
(See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436,
441.)




                                              2
                                    DISPOSITION


      The order is affirmed.



                                                SEGAL. J.*
We concur:



             PERLUSS, P. J.



             ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            3